Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) Savings banks at 40 percent under paragraph 339 as household utensils, following Abstract 38680; (2) brass base shells at 35 percent under paragraph 353 as parts of articles having as an essential feature an electrical element or device, such as signs, following New York Merchandise Co., Inc. v. United States (8 Cust. Ct. 209, C. D. 607); (3) marcel, irons as household utensils at 40 percent under paragraph 339 on the authority of Abstract 38680; and (4) savings banks at 40 percent under paragraph 339, as hollow ware, following Abstract 42749. Protest sustained in part.